



INCENTIVE AWARD AGREEMENT
 
This Incentive Award Agreement (this “Agreement”) is made as of <<DATE>>,
between ARGO GROUP INTERNATIONAL HOLDINGS, LTD. (the “Company”), and <<NAME>>
(the “Participant”).
 
R E C I T A L S
 
A.        The Company's 2019 Omnibus Incentive Plan (as amended from time to
time, the “Plan”) provides for the granting of Restricted Stock Awards and Other
Cash-Based Awards (“Cash Awards” and, collectively with Restricted Stock Awards,
“LTI Awards”) by the Company.
 
B.        Pursuant to the Plan, the administration of the Plan has been
delegated to the Human Resources Committee of the Board of Directors of the
Company (the “Committee”).
 
C.        Pursuant to the Plan, the Committee has determined that it is in the
best interest of the Company and its stockholders to grant this LTI Award to
Participant with the target value specified below as an inducement to remain in
the employ of the Company or accept employment with the Company and as an
incentive for increased effort during such service and the Committee has
approved the execution of this Agreement.


D.    Capitalized terms not defined herein shall have the meanings specified in
the Plan.
 
 
A G R E E M E N T
 
NOW, THEREFORE, the parties hereto agree as follows:


A.
Restricted Stock Award



1.The Company hereby grants Participant a Restricted Stock Award having a target
value of <<AMOUNT>> shares of Common Stock (the “Shares”), subject to the
achievement of the performance goals and thresholds set forth in Exhibit A
hereto, if any. The target amount may be adjusted upwards or downwards based on
the criteria set forth in Exhibit A to determine the final earned amount of the
Restricted Stock Award (the “Earned Shares”). In the event the Restricted Stock
Award is not subject to any performance criteria (other than Participant’s
continued service), the Earned Shares will be the target number of Shares set
forth above.


2.Participant shall not be deemed vested in the Earned Shares (if any) and shall
not have any of the rights or privileges of a stockholder of the Company in
respect of the Earned Shares until such Shares become vested as hereinafter
provided (“Vested Shares”). The Earned Shares shall become Vested Shares
according to the following schedule, provided that on each indicated vesting
date Participant remains an employee of the Company or a Subsidiary:    
        


-1-

--------------------------------------------------------------------------------





Vesting Date
Percentage Vested
Cumulative Percentage Vested
First Anniversary of Grant Date
25%
25%
Second Anniversary of Grant Date
25%
50%
Third Anniversary of Grant Date
25%
75%
Fourth Anniversary of Grant Date
25%
100%



In the event that Participant ceases for any reason (other than as indicated in
Section C.1. and Section C.2. below) to be an employee of the Company or any
Subsidiary prior to an indicated vesting date, then the portion of any Earned
Shares which has not theretofore become vested shall automatically be forfeited
and returned to the Company. Subject to Section A.4. below, as promptly as
practicable after the Earned Shares become Vested Shares, the Company shall
issue certificates representing such Shares (or register such Shares via book
entry).


3.Notwithstanding anything in this Agreement to the contrary, the Company shall
have the right to repurchase Earned Shares from Participant by providing written
notice to Participant not less than ten (10) days prior to the date on which
such Shares would otherwise become Vested Shares. The purchase price shall be
paid in cash in an amount equal to the Fair Market Value of the Earned Shares to
be repurchased on the date that such Shares would otherwise become Vested
Shares.


4.No Vested Shares shall be issued or delivered unless and until there shall
have been full compliance with all applicable requirements of the United States
Securities Act of 1933, all applicable listing requirements of any national
securities exchange on which shares of the same class are then listed and any
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery.


B.
 Cash Award



1.The Company hereby grants a Cash Award to Participant having a target value of
<<AMOUNT>>, subject to the achievement of the performance goals and thresholds
set forth in Exhibit A hereto, if any. The target value may be adjusted upwards
or downwards based on the criteria set forth in Exhibit A to determine the final
earned amount of the Cash Award (the “Earned Cash Value”). In the event the Cash
Award is not subject to any performance criteria (other than Participant’s
continued service), the Earned Cash Value will be the target value set forth
above.
 
2.Participant shall not be deemed vested in the Earned Cash Value until it has
vested as hereinafter provided (the “Vested Cash Award”). The Earned Cash Value
shall become a Vested Cash Award according to the following schedule, provided
that on each indicated Vesting Date Participant remains an employee of the
Company or a Subsidiary:
           




-2-

--------------------------------------------------------------------------------





Vesting Date
Percentage Vested
Cumulative Percentage Vested
First Anniversary of Grant Date
25%
25%
Second Anniversary of Grant Date
25%
50%
Third Anniversary of Grant Date
25%
75%
Fourth Anniversary of Grant Date
25%
100%

                                  
The Vested Cash Award shall be paid by the Company in cash (in the same currency
as Participant’s payroll) as promptly as practicable following the applicable
vesting date and in no event later than March 15th of the year following the
year in which such vesting occurs. In the event that Participant ceases for any
reason (other than as indicated in Section C.1. and Section C.2. below) to be an
employee of the Company or any Subsidiary prior to an indicated vesting date,
then the portion of the Earned Cash Value which has not theretofore become
vested shall automatically be forfeited and returned to the Company.
 C.    Additional LTI Award Terms and Conditions
 
1.Change in Control. Notwithstanding the vesting schedule set forth in Section
A.2. and Section B.2. above, the following treatment shall apply in the event of
a Change in Control.
a.Determination of Earned Shares and Earned Cash Value following Change in
Control. If a Change in Control occurs prior to half-way through the performance
period, the performance goals set forth in Exhibit A, if any, shall be deemed to
have been satisfied at the target level. If the Change in Control occurs on or
after half-way through the performance period, the Earned Shares and Earned Cash
Value shall be based on the projected level of performance through the end of
the performance period, as determined by the Committee prior to the date of the
Change in Control taking into account performance through the date of such
determination; provided, that if the Committee determines that the projected
level of performance is not determinable (or, in the event, the applicable LTI
Award is not subject to performance goal(s)), the Earned Shares and Earned Cash
Value shall be their respective target values.
b.Settlement of LTI Award if Not Assumed. In the event of a Change in Control
pursuant to which the LTI Award is not effectively assumed or continued by the
surviving or acquiring corporation in such Change in Control (as determined by
the Committee, with appropriate adjustments to the number and kind of shares
relating to the Restricted Stock Award and otherwise preserves the value of the
LTI Award and other material terms and conditions related thereto), the Earned
Shares and Earned Cash Value determined in accordance with Section C.1. a. shall
vest as of the date of the Change in Control and shall be settled in cash (based
on the Change in Control transaction price) within 70 days following the Change
in Control.
c.Settlement of LTI Award if Assumed. In the event of a Change in Control
pursuant to which the LTI Award is effectively assumed or continued by the
surviving or acquiring corporation


-3-

--------------------------------------------------------------------------------





in such Change in Control (as determined by the Committee, with appropriate
adjustments to the number and kind of shares relating to the Restricted Stock
Award and otherwise preserves the value of the LTI Award and other material
terms and conditions related thereto), the Earned Shares and Earned Cash Value
determined in accordance with Section C.1. a. hereof shall remain outstanding
and continue to vest as of each applicable vesting date, subject to
Participant’s continued employment with the Company or an Affiliate as of such
vesting date; provided, that if the Company terminates Participant’s employment
without Cause or, if applicable, Participant resigns for Good Reason (as defined
in Participant’s employment agreement or in a severance plan in which
Participant is eligible to participate) within 24 months following such Change
in Control, the Earned Shares and Earned Cash Value determined in accordance
with Section C.1. a. hereof shall vest and shall be settled within 70 days
following Participant’s termination of employment. If, following a Change in
Control, Participant experiences a termination of employment other than as set
forth in this Section C.2. below, the unvested portion of the LTI Award shall be
immediately forfeited by Participant and cancelled by the Company.
2.Death and Disability; Termination for Cause. Notwithstanding the vesting
provisions set forth in Section A.2. and Section B.2 above, in the event that
Participant’s termination of employment is due to death or Disability then (x)
the target Restricted Stock Award and Cash Award shall become immediately vested
if such termination occurs before the first scheduled vesting date and (y) any
unpaid Earned Shares and Earned Cash Value shall become immediately vested if
such termination occurs after the first scheduled vesting date. In addition, for
purposes of Section A.2. and Section B.2, the employment of Participant shall be
deemed to continue during any leave of absence which has been authorized by the
Company, unless the Committee makes a different or contrary determination. In
the event Participant’s employment is terminated for Cause, the outstanding LTI
award shall be immediately forfeited by Participant and cancelled by the
Company.
3.Taxes. If the Company shall be required to withhold, collect or account to any
tax or other authority for any federal, state, local or foreign income tax,
employment tax, social or national insurance, payroll tax, contributions,
payment on account obligations or other tax-related amounts (“Taxes”) in
connection with the vesting of the LTI Award, it shall be a condition to such
vesting that Participant pays or makes provision satisfactory to the Company for
payment of all such Taxes. Participant authorizes the Company or its agents, at
their discretion, to satisfy the obligations with regard to all Taxes by
withholding from any wages or other cash compensation paid to Participant by the
Company. The Company shall have the right, without Participant's prior approval
or direction, to satisfy such withholding tax by withholding all or any part of
the Earned Cash Value or the Shares that would otherwise become Vested Shares,
with any Shares so withheld to be valued at the fair market value of the Common
Share on the date of such withholding. Any Shares withheld to satisfy this
obligation will not exceed the maximum statutory withholding requirement.
Participant, with the consent of the Company, may satisfy such withholding tax
(i) in cash or certified or cashier's check payable to the order of the Company,
or (ii) by having the Company withhold Shares that would otherwise become Vested
Shares, with any Shares so withheld


-4-

--------------------------------------------------------------------------------





to be valued at the fair market value of the Share on the date of such
withholding, or any combination thereof.
Notwithstanding any other provision of this Agreement and regardless of any
action the Company takes with respect to any or all Taxes, Participant
acknowledges that the ultimate liability for all Taxes is and remains his or her
responsibility and may exceed the amount actually withheld by the Company.
Participant further acknowledges that the Company (i) makes no representations
or undertakings regarding the treatment of any Taxes in connection with any
aspect of this Agreement, including the grant or vesting of the LTI Award; and
(ii) does not commit to, and is under no obligation to, structure the terms of
the grant or any aspect of this Agreement to reduce or eliminate Participant’s
liability for Taxes or achieve any particular tax result. Further, if
Participant is subject to taxation in more than one jurisdiction between the
date of this Agreement and the date of any relevant taxable or tax withholding
event, as applicable, Participant acknowledges that the Company (or former
employer, as applicable) may be required to withhold or account for Taxes in
more than one jurisdiction.
4.LTI Award Non-transferable. The LTI Award and the rights and privileges
pertaining thereto, shall not be transferred, assigned, pledged or hypothecated
in any way, whether by operation of the law or otherwise, except by will or the
laws of descent and distribution; provided, that the foregoing restriction on
transfer shall cease to apply as and to the extent that the Shares become Vested
Shares. Upon any attempt so to transfer, assign, pledge, hypothecate or
otherwise dispose of the LTI Award contrary to the provisions hereof, this
Agreement and all rights and privileges contained herein shall immediately
become null and void and of no further force or effect. Neither Participant nor
any other person legally entitled to the benefits hereof shall be entitled to
any of the rights or privileges of a stockholder of the Company in respect of
any Shares unless and until a certificate or certificates representing such
Shares shall have been actually issued and delivered.
5.Certain Equitable Adjustments. If the outstanding shares of Common Stock of
the Company are increased, decreased, changed into, or exchanged for a different
number or kind of shares or securities of the Company through reorganization,
recapitalization, reclassification, stock dividend, spin off, stock split or
reverse stock split, or other similar transaction, an appropriate and
proportionate adjustment (to be conclusively determined by the Committee) shall
be made in the number and kind of shares subject to the Restricted Stock Award
and, if appropriate, the performance goals under this Agreement.
6.Dissolution and Liquidation. Upon the dissolution or liquidation of the
Company, or upon a reorganization, merger or consolidation of the Company with
one or more corporations as a result of which the Company is not the surviving
corporation, or upon the sale of substantially all the assets or more than 80%
of the then outstanding stock of the Company to another corporation, this
Agreement shall terminate (except to the extent the LTI Award has vested,
including, without limitation giving effect to the Change in Control
acceleration provisions of Section C.1. hereof)


-5-

--------------------------------------------------------------------------------





unless express written provision be made in connection with such transaction for
(i) the assumption of this Agreement or the substitution therefore of a new LTI
Award, with such adjustments to be conclusively determined by the Committee;
(ii) the continuance of the Plan by such successor corporation in which event
this Agreement shall remain in full effect under the terms so provided; or (iii)
the payment in cash in complete satisfaction of the LTI Award evidenced by this
Agreement. All determinations under this Section C.6. shall be made by the
Committee, whose determination as to what adjustments shall be made, and the
extent thereof shall be final, binding and conclusive.
7.Confidential Information.
a.The Company shall disclose to Participant, or place Participant in a position
to have access to or develop, trade secrets or confidential information of the
Company or its Affiliates (as defined below); and/or shall entrust Participant
with business opportunities of the Company or its Affiliates; and/or shall place
Participant in a position to develop business good will on behalf of the Company
or its Affiliates.
b.Participant acknowledges that during his employment with the Company he
occupies a position of trust and confidence and agrees that he shall treat as
confidential and shall not, without prior written authorization from the
Company, directly or indirectly, disclose or make known to any person or use for
his own benefit or gain, the methods, process or manner of accomplishing the
business undertaken by the Company or its Affiliates, or any non-public
information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the Company, or information which is disclosed to Participant or in any acquired
by him during his employment with the Company, or any information concerning the
present or future business, processes, or methods of operation of the Company or
its Affiliates, or concerning improvement, inventions or know how relating to
the same or any part thereof, it being the intent of the Company, with which
intent Participant hereby agrees, to restrict him from disseminating or using
for his own benefit any information belonging directly or indirectly to the
Company which is unpublished and not readily available to the general public
(collectively, “Confidential Information”).
c.The confidentiality obligations set forth in (a) and (b) of this Section 7
shall apply during Participant’s employment by the Company and indefinitely
thereafter. Nothing in this Agreement prevents Participant from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations, and for purpose of clarity Participant is not
prohibited from providing information voluntarily to the United States
Securities and Exchange Commission pursuant to Section 21F of the Exchange Act.
d.All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Participant, individually or in conjunction with others, during Participant’s
employment with the Company


-6-

--------------------------------------------------------------------------------





(whether during business hours or otherwise and whether on the premises of the
Company or an Affiliate or otherwise) that relate to the business, products or
services of the Company or any Affiliate shall be disclosed to the Board and are
and shall be the sole and exclusive property of the Company or such Affiliate.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic data bases, maps and all other writings and materials of
any type embodying any such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company. Upon termination of Participant’s employment for any reason,
Participant promptly shall deliver the same, and all copies thereof, to the
Company.
e.If, during Participant’s employment by the Company, Participant creates any
work of authorship fixed in any tangible medium of expression that is the
subject matter of copyright (such as video tapes, written presentations, or
acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to the Company’s business, products or services, whether such
work is created solely by Participant or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
the Company shall be deemed the author of such work if the work is prepared by
Participant in the scope of Participant’s employment.
8.Non-Solicitation. 
a.For the purposes of this Section, the following words have the following
meanings:
                                       i.  ”Affiliate” means, with respect to
any individual or a corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind (each a “person”), any other person that directly or
indirectly controls or is controlled by or under common control with such
person. For the purposes of this definition, “control” when used with respect to
any person, means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms of “affiliated”, “controlling” and “controlled” have meanings correlated
to the foregoing.
                                     ii.  ”Company Services” means any services
(including but not limited to technical and product support, technical advice,
underwriting and customer services) supplied by the Company or its Affiliates in
the specialty property and/or casualty insurance business.
                                    iii.  ”Confidential Information” has the
meaning ascribed thereto in Section 7.
                                    iv.  ”Customer” means any person or firm or
company or other organization whatsoever to whom or which the Company supplied
Company Services during the Restricted Period and with whom or which, during the
Restricted Period: (x) Participant had material personal


-7-

--------------------------------------------------------------------------------





dealings pursuant to his employment, or (y) any employee who was under the
direct or indirect supervision of Participant had material personal dealings
pursuant to his or her employment.
                                      v.  ”Prospective Customer” means any
person or firm or company or other organization whatsoever with whom or which
the Company or its Affiliates shall have had negotiations or material
discussions regarding the possible distribution, sale or supply of Company
Services during the Restricted Period and with whom or which during such period:
(x) Participant shall have had material personal dealings pursuant to his
employment, or (y) any employee who was under the direct or indirect supervision
of Participant shall have had material personal dealings pursuant to his or her
employment, or (z) Participant was directly responsible in a client management
capacity on behalf of the Company.
                                    vi.  ”Restricted Employee” means any person
who on the date of Participant’s termination of employment by the Company was at
the level of director, manager, underwriter or salesperson with whom Participant
had material contact or dealings in the course of his employment during the
Restricted Period;
                                  vii.  ”Restricted Period” means the period of
twelve months ending on the last day of Participant’s employment with the
Company or, in the event that no duties were assigned to Participant, the twelve
months immediately preceding the last day on which Participant carried out any
duties for the Company.
                                viii.  ”Restricted Services” means Company
Services or any services of the same or of a similar kind with which Participant
was materially involved during the Restricted Period.
b.Participant recognizes that, while performing his duties for the Company, he
will have access to and come into contact with trade secrets and Confidential
Information belonging to the Company and its Affiliates and will obtain personal
knowledge of and influence over its or their customers and/or employees.
Participant therefore agrees that the restrictions set out in this Section 8 are
reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates both during and after the termination of his
employment.
c.Participant hereby undertakes with the Company that he shall not during his
employment with the Company and for the period of twelve months after he ceases
to be employed by the Company for any reason, whether the termination is by the
Company, by Participant, due to Disability, without the prior written consent of
the Company, whether by himself, through his employers or employees or agents or
otherwise, howsoever and whether on his own behalf or on behalf of any other
person, firm, company or other organization directly or indirectly:
                                  i.     in competition with the Company,
solicit business from or endeavor to entice away or canvass any Customer or
Prospective Customer if such solicitation or canvassing is in respect of
Restricted Services;


-8-

--------------------------------------------------------------------------------





                                ii.      solicit or induce or endeavor to
solicit or induce any Restricted Employee to cease working for or providing
services to the Company, or hire any Restricted Employee.
d.This Section 8 shall be for the benefit of the Company and each of its
Affiliates and the Company reserves the right to assign the benefit of such
provisions to any of its Affiliates, in addition such provisions also apply as
though there were substituted for references to “the Company” references to each
of its Affiliates in relation to which Participant has in the course of his
duties for the Company or by reason of rendering services to or holding office
in such Affiliate: (x) acquired knowledge of its trade secrets or Confidential
Information; or (y) had material personal dealings with its Customers or
Prospective Customers; or (z) supervised directly or indirectly employees having
material personal dealings with its Customers or Prospective Customers but so
that references in this Section 8 to “the Company” shall for this purpose be
deemed to be replaced by references to the relevant Affiliate. The obligations
undertaken by Participant pursuant to this Section 8 shall, with respect to each
Affiliate of the Company, constitute a separate and distinct covenant and the
invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favor of any other Affiliate or
the Company.
e.The periods for which the restrictions in Section 8.c. apply shall be reduced
by any period that Participant was not assigned any duties immediately before
the cessation of Participant’s employment with the Company.
f.While the restrictions in this Section 8 (on which Participant has had the
opportunity to take independent advice, as Participant hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or its Affiliates but
would be adjudged reasonable if part or parts of the wording thereof were
deleted, the relevant restriction or restrictions shall apply with such
deletion(s) as may be necessary to make it or them valid and effective.
9.Plan Controls. The LTI Award granted hereby is subject to, and the Company and
Participant agree to be bound by, all of the terms and conditions of the
Company's 2019 Omnibus Incentive Plan, as the same shall be amended from time to
time in accordance with the terms thereof, but no such amendment shall adversely
affect in any material respect Participant's rights under this grant without the
prior written consent of Participant. The terms of the Plan are incorporated
into and form part of this Agreement.  
10.Miscellaneous.
a.No Representations or Warranties. Neither the Company nor the Committee or any
of their representatives or agents has made any representations or warranties to
Participant with respect to the income tax or other consequences of the
transactions contemplated by this Agreement,


-9-

--------------------------------------------------------------------------------





and Participant is in no manner relying on the Company, the Committee or any of
their representatives or agents for an assessment of such tax or other
consequences.
b.No Employment Guarantee. Nothing in this Agreement nor in the Plan nor in the
making of the Award shall confer on Participant any right to or guarantee of
continued employment with the Company or any of its subsidiaries or in any way
limit the right of the Company or any of its subsidiaries to terminate the
employment of Participant at any time.
c.Relationship with Employment. Participant’s rights and obligations under the
terms of employment with the Company shall not be affected by this Agreement.
The value of any benefit Participant realizes through the LTI Award shall not be
taken into account in determining any pension or similar entitlements.
Participant shall have no right to compensation or damages on account of any
loss in respect of the LTI Award where this loss arises (or is claimed to
arise), in whole or in part, from: (i) termination of office or employment with;
or (ii) notice to terminate office or employment given by or to the Company.
This exclusion of liability shall apply however termination of employment, or
the giving of notice, is caused, and however compensation or damages are
claimed.
d.Clawback of Proceeds. The LTI Award is subject to the clawback provisions in
Section 15.21 of the Plan.
e.Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any rights hereunder in accordance with
this Agreement or the Plan.
f.Data Protection. Participant consents to the collection, holding, processing
and transfer of personal data by the Company and any of its Subsidiaries for all
purposes connected with this Agreement, including (i) the holding and
maintenance of details of the grant; (ii) the transfer of personal data to the
trustee of an employee benefit trust, the Company's registrars or brokers, any
administrator of the Company’s share incentive arrangements or any other
relevant professional advisers or service providers to the Company or any of its
Subsidiaries that is or was Participant’s employer; (iii) the transfer of
personal data to a prospective buyer of the Company or of any of its
Subsidiaries or business unit that employs Participant, and the prospective
buyer's professional advisers, provided that those persons irrevocably agree to
use the personal data only in connection with the proposed transaction and in
accordance with the data protection principles set out in the Data Protection
Act 1998 (or any successor thereto); and (iv) the transfer of personal data
under Section 10.f.ii or Section 10.f.iii to a person who is resident in a
country or territory outside the European Economic Area that may not provide
equivalent statutory protections for personal data.
g.Necessary Acts. Participant and the Company hereby agree to perform any
further acts and to execute and deliver any documents which may be reasonably
necessary to carry out the provisions of this Agreement.


-10-

--------------------------------------------------------------------------------





h.Binding Effect; Applicable Law. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns, and Participant and any
heir, legatee, or legal representative of Participant. This Agreement shall be
interpreted under and governed by and constructed in accordance with the laws of
the State of Texas.
i.Administration. The authority to manage and control the operation and
administration of the Award Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to the Award Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Award Agreement are final and
binding.


-11-

--------------------------------------------------------------------------------







Exhibit A
 

 
The performance goals referenced in this Agreement are located within the
employee's Year End Review in Workday. To view these, select the Performance
worklet in Workday, and select 'Reviews'.  Argo intends for LTI-eligible
employees and their manager to mark mutually-agreed goal(s) as 'LTI Performance
triggers' in support of the company's incentive compensation program.
 
 
 


-12-